Case 4:21-cv-11530-SDD-APP ECF No. 1-6, PageID.44 Filed 06/29/21 Page 1 of 3
Case 4:21-cv-11530-SDD-APP ECF No. 1-6, PageID.45 Filed 06/29/21 Page 2 of 3




May 11, 2021

Hans Mills
35011 Munger Drive
Livonia, MI 48154

Re: Immediate Compliance Required Pursuant to Your Farewell

Dear Hans,

We confirm receipt of your “Farewell” email on April 30, 2021, stating confirming that you
will no longer be acting through CamTronics LLC, effectively withdrawing from the company.
This was in the wake of your flagrant disregard for your fiduciary duties to the company in
attempting to self-deal with Mopec, and your unfounded perception that membership entitles
you to distributions or a salary. Your behavior has damaged the company and its relationships.

Your allegations to Mopec are unfounded and clearly a disingenuous attempt to circumvent
the company with your personal services. As with any similarly situated company, reasonable
business judgments are made in the best interests of the company. As funds are received by
any company, each member must prioritize survival of the business over individual distribu-
tions. As clearly stated in the Operating Agreement that you signed effective March 1, 2018,
no member has the right to any return of capital or other distributions (section 3.3), there
is no entitlement to a salary (section 6.2), and decisions are made by a majority interest of
its members (section 5.1). Your statements to Mopec were contrary to the signed Operating
Agreement and fundamental business practices, and were purely motivated by your personal
interests to the detriment of the company.

Unfortunately, this has resulted in breach of your fiduciary duties to the company. This
includes, for example:
       • Attempting to self-deal directly with Mopec and associated tortious interference
         with contractual relationships and expectancies,
       • Disclosure of the company’s financial and other confidential information,
       • Disparagement of CamTronics and its members, and
       • Utilization and conversion of company assets for personal gain, and
       • Associated breaches of your duty of loyalty.
Each of these actions constitute a violation of your fiduciary duties to the company, and are
separately actionable.

As clearly stated in my April 12, 2021, email:
	None of us are permitted to act contrary to the best interests of the company. We
  have a responsibility to avoid conflicts of interest, self-dealing, and using corporate
  opportunities for personal gain. None of us are permitted to disclose confidential in-
  formation of the company to any third party, or interfere with distributors,
  customers, vendors, or any other third-party relationship of CamTronics.
Despite this, your attempts at self-dealing escalated with your “Farewell” email. Your actions
have been entirely unprofessional and have created a conflict of interest between you and
CamTronics. Your withdrawal from CamTronics is unfortunate, but at least it addresses your
self-created conflict of interest.

       CamTronics LLC     6632 Telegraph Road #169, Bloomfield Hills, MI 48301   313-772-0783
Case 4:21-cv-11530-SDD-APP ECF No. 1-6, PageID.46 Filed 06/29/21 Page 3 of 3




CamTronics is now forced to demand that you immediately cease usage of and the return
of its property including, for example:
       1. everything paid for or reimbursed by the company,
       2. all intellectual property, trade secrets, hardware, software, accounts, email ad-
           dresses, and marketing materials,
       3. all source code related to CamTronics, PathCam, and ColdFlo Controls,
       4. all cameras, computers, monitors, interface components, wiring, and
           camera/video systems,
       5. all documents relating to operational, control, custom configuration,
           hardware-software matchings, instructions, setup, installation, client/end
           user, database, and “pinging” information,
       6. all documents related to Canon Camera, Marshall Camera, Dino-Lite Camera,
           foot pedals, and microphones,
       7. all research and development materials related to the Microscope Camera,
       8. all customer start-up, pinging, support, updates, and renewal information
       9. all receipts associated with CamTronics or its assets, and
       10. anything else related to the company or its relationships, products, research
           and development, equipment, and inventory.

Please ensure that these include the latest versions and functionality to avoid further
damage to CamTronics and its customers. And immediately cease contact with Mopec
or any other distributors, clients, or representatives.

Confirmation of your compliance is requested immediately to avoid further action.

Sincerely,




Andrea Meenahan
CMO CamTronics LLC




       CamTronics LLC     6632 Telegraph Road #169, Bloomfield Hills, MI 48301   313-772-0783
